Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 1 of 8         PageID #: 834




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
        v.                              )     1:12-cr-00007-JAW-01
                                        )
KIZZY FADER                             )

     ORDER ON AMENDED PETITION FOR COMPASSIONATE RELEASE

        A defendant moves for compassionate release to home confinement and a

period of supervised release under 18 U.S.C. § 3582(c)(1)(A).      Finding that the

defendant has several medical conditions that place her at greater risk of serious

illness if she contracts the COVID-19 virus, that she has only about two months

remaining on a 120-month incarcerative sentence, and that she has a plan for a

residential placement upon release, the Court concludes that the defendant has

presented a compelling case for compassionate release and grants the motion.

I.      PROCEDURAL BACKGROUND

        A jury convicted Kizzy Fader of participating in a conspiracy to distribute

cocaine base involving more than two-hundred and eighty grams of cocaine base on

May 18, 2012. Jury Verdict Form (ECF No. 70). On November 27, 2012, the Court

sentenced Ms. Fader to one-hundred and twenty months of incarceration and a

subsequent five-year period of supervised release. Minute Entry (ECF No. 90). As

calculated by the Bureau of Prisons (BOP) her expected release date is November 29,

2020.

        On June 19, 2020, Ms. Fader filed a pro se petition for Compassionate Release

under the First Step Act, Emer. Pet. For Compassionate Release (ECF No. 128) (Emer.
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 2 of 8         PageID #: 835




Pet.), and on June 22, 2020, she supplemented her motion.            Emer. Mot. for

Compassionate Release (ECF No. 129).           On July 7, 2020, the Court appointed

Attorney Scott Hess to represent Ms. Fader in the petition, Appointment of Counsel

& Scheduling Order (ECF No. 132), and on July 8, 2020, the Court issued an Order

to Show Cause as to whether Ms. Fader had exhausted her administrative remedies

as required by 18 U.S.C. § 3582(c)(1)(A). Order to Show Cause (ECF No. 133). On

July 21, 2020, Ms. Fader moved to withdraw her petition, Unopposed Mot. to Allow

Def. to Withdraw Mot. for Compassionate Release Without Prejudice (ECF No. 135),

and on July 22, 2020, the Court granted the motion. Order Granting Without

Prejudice Mot. to Withdraw (ECF No. 136).

      On August 14, 2020, Ms. Fader filed a new motion for compassionate release

with multiple attachments. Mot. for Compassionate Release (ECF No. 137) (Def.’s

Mot.). On August 20, 2020, the Government responded to Ms. Fader’s motion. Gov’t’s

Resp. to Def.’s Mot. for Compassionate Release (ECF No. 140) (Gov’t’s Resp.). On

August 20, 2020, Ms. Fader filed a reply to the Government’s response. Reply to

Gov’t’s Resp. to Mot. for Compassionate Release (ECF No. 141). On September 24,

2020, Ms. Fader filed a motion for leave to supplement her motion. Mot. for Leave to

File Suppl. to Def.’s Mot. for Compassionate Release with Incorporated Suppl. (ECF

No. 142). Significantly, the Government concurs with Ms. Fader’s motion.

II.   LEGAL STANDARD

      In relevant part, 18 U.S.C. § 3582(c)(1)(A)(i) states:

      The Court may not modify a term of imprisonment once it has been
      imposed except that . . . in any case . . . the court, upon motion of the

                                           2
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 3 of 8          PageID #: 836




      Director of the Bureau of Prisons, or upon motion of the defendant after
      the defendant has fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on the defendant’s
      behalf or the lapse of 30 days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may reduce the
      term of imprisonment . . . after considering the factors set forth in [18
      U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
      . . . (i) extraordinary and compelling reasons warrant such a reduction
      . . . and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission . . ..

      Before a court considers a defendant’s motion for compassionate release, it

must determine that the defendant has met the procedural prerequisites for bringing

such a motion. See United States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist.

LEXIS 63673, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (finding the exhaustion

or thirty-day requirement of section 3582(c) mandatory). When, as here, a defendant

shows exhaustion, a court must consider the merits and determine whether

“extraordinary and compelling reasons warrant” the movant’s release, considering in

its determination “the factors set forth in section 3553(a)” and “applicable policy

statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A)(i).

      The United States Sentencing Commission issued a policy statement under

United States Sentencing Guideline § 1B1.13 for addressing compassionate release

motions under § 3582(c)(1)(A). The Guidelines note that the movant must meet the

“requirements of subdivision (2) . . ..” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13

cmt. n.1 (U.S. SENTENCING COMM’N 2018). Subdivision (2) provides that a court must

determine that “the defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g). . ..”




                                          3
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 4 of 8            PageID #: 837




      Section 3142(g) sets forth the factors a court must consider before releasing a

person pending trial and these standards are incorporated into the assessment of a

request for compassionate release. They include (1) the nature and circumstances of

the offense, specifically whether the crime is a crime of violence or involves a

controlled substance; (2) the weight of the evidence against the person; (3) the history

and characteristics of the person; and (4) the nature and seriousness of the danger to

any   person     or   the   community    that   would   be   posed   by   the   person’s

release. 18 U.S.C. § 3142(g). Regarding the history and characteristics of the person,

the statute provides that the court must consider:

      (A)      the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to
               drug or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

      (B)      whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,
               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law . . ..

18 U.S.C. § 3142(g)(3)(A-B). After a court has determined whether the defendant is

dangerous, § 1B1.13 provides that the court should determine whether

“extraordinary and compelling reasons” exist to release the defendant.               U.S.

SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).

III. DISCUSSION

      A. The Merits of the Petition for Compassionate Release

      The Court’s task in resolving Ms. Fader’s motion is more straightforward than

in most compassionate release cases because of the seriousness of her underlying

                                            4
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 5 of 8         PageID #: 838




medical conditions and the short time remaining on her sentence. Ms. Fader suffers

from type-2 diabetes, obesity, hypertension, and a G6PD enzyme deficiency. The

national Center for Disease Control (CDC) lists type-2 diabetes and obesity as

conditions that place a person at increased risk of severe illness from COVID-19.

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html at 1 (last visited

Sept. 29, 2020) (CDC Guidelines).     According to CDC guidelines, persons with

hypertension might be at increased risk of severe illness from COVID-19. Id. G6PD

enzyme deficiency is “an X-linked enzymatic disorder that affects 400 million persons

worldwide and has a high prevalence (5-20%) in African and Asian populations.”

Def.’s Mot. Attach. 5, Methemoglobinemia in Patient with G6PD Deficiency and

SARS-CoV-2 Infection at 1. The CDC paper suggests that persons with G6PD enzyme

deficiency may be at a higher risk of serious complications from COVID-19. The CDC

also states that “[t]he more underlying medical conditions someone has, the greater

their risk is for severe illness from COVID-19.” CDC Guidelines at 10. Based on the

medical evidence, the Court concludes that, if she were to contract COVID-19,

Ms. Fader has at least two underlying conditions that would place her at increased

risk of serious illness, two underlying conditions that could place her at increased

risk of serious illness, and that the combination of these four underlying medical

conditions is a compelling factor for Ms. Fader’s immediate release from

incarceration.




                                         5
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 6 of 8            PageID #: 839




      The second issue is the danger she presents to the community upon release.

This factor is substantially mitigated by the shortness of time left on the incarcerative

portion of her sentence.    According to the Government, the BOP has calculated

Ms. Fader’s release date from incarceration as November 29, 2020. Gov’t’s Resp. at

1; see id., Attach. 1, BOP Sentence Monitoring Computation Data. Whatever concerns

the Court might have about the danger of reoffending she presents to the community

upon release, the plain fact is that an additional period of incarceration of less than

two months will have no appreciable impact on her risk of recidivism. Ms. Fader has

been incarcerated since May 1, 2012, Restricted U.S. Probation Filing, Attach. 1,

Revised Presentence Investigation Report at 1 (ECF No. 131), and the Court doubts

that Ms. Fader will learn something in the next two months that she has not already

learned by her long period of incarceration. By contrast, the risk of her contracting

COVID-19 and suffering serious medical complications is substantially greater than

the benefit of her remaining two months of incarceration.

      Based on the record, the Court finds that Kizzy Fader has exhausted her

administrative remedies and that after considering the factors set forth in 18 U.S.C.

§ 3553(a) she has sustained her burden to demonstrate that extraordinary and

compelling reasons warrant a reduction in her incarcerative sentence and that such

a reduction is consistent with applicable policy statements issued by the Sentencing

Commission. The Court therefore grants Kizzy Fader’s Motion for Compassionate

Release (ECF No. 137).




                                           6
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 7 of 8          PageID #: 840




      B. Remedy

      Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court hereby reduces Kizzy

Fader’s sentence to time served. The Court, however, STAYS this order for up to

fourteen days to allow BOP officials to quarantine her for an appropriate period to

assure that she does not contract the virus and transmit it upon release. The Court

notes that Ms. Fader intends to reside for the immediate future in her relatives’

residence in Hermon, Maine. This fourteen-day period will allow verification of her

residential plans, establishing her travel plans from Aliceville FCI to Hermon, Maine,

and assuring Ms. Fader’s safe release. Ms. Fader shall be released as soon as a

residence is verified, a release plan is established, appropriate travel arrangements

have been made, and it is safe for her to travel. There shall be no unnecessary delay

and if more than fourteen days is necessary, the parties shall notify the Court and

show cause as to why the fourteen-day period must be extended. The remaining

aspects of the Court’s Judgment and Commitment, including her period and

conditions of supervised release remain unaffected by this order.

IV.   CONCLUSION

      The Court GRANTS Kizzy Fader’s Motion for Compassionate Release (ECF

No. 137). The Court also GRANTS Kizzy Fader’s Motion for Leave to File Supplement




                                          7
Case 1:12-cr-00007-JAW Document 143 Filed 09/29/20 Page 8 of 8   PageID #: 841




to Defendant’s Motion for Compassionate Release with Incorporated Supplement

(ECF No. 142).



      SO ORDERED.

                                     /s/ John A. Woodcock, Jr.
                                     JOHN A. WOODCOCK, JR.
                                     UNITED STATES DISTRICT JUDGE

Dated this 29th day of September, 2020




                                         8
